Case 2:17-cv-08064-JFW-PVC Document 117 Filed 05/18/21 Page 1 of 1 Page ID #:1744

                      UNITED STATES COURT OF APPEALS
                                                                          FILED
                              FOR THE NINTH CIRCUIT
                                                                         MAY 18 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




    MICHAEL HUNT,                                  No. 21-55310

                  Plaintiff - Appellant,
                                                   D.C. No. 2:17-cv-08064-JFW-PVC
     v.                                            U.S. District Court for Central
                                                   California, Los Angeles
    CITY OF LOS ANGELES, a municipal
    corporation; et al.,                           ORDER

                  Defendants - Appellees.


          A review of the docket demonstrates that appellant has failed to respond to

  the April 9, 2021 order of this court.

          Pursuant to Ninth Circuit Rule 42-1, this appeal is dismissed for failure to

  prosecute.

          This order served on the district court shall, 21 days after the date of the

  order, act as the mandate of this court.

                                                   FOR THE COURT:

                                                   MOLLY C. DWYER
                                                   CLERK OF COURT

                                                   By: Cyntharee K. Powells
                                                   Deputy Clerk
                                                   Ninth Circuit Rule 27-7
